Citation Nr: 0417253	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability.  

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a kidney and bladder disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for pseudofolliculitis 
barbae.  

6.  Entitlement to service connection for pes planus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.  Additional periods of military service have not 
been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this action, the agency of 
original jurisdiction denied entitlement to service 
connection for a back disability, finding that no new and 
material evidence had been received to reopen his previously 
denied claim.  By the same rating, the RO denied entitlement 
to an increased rating for a cervical spine disability.  The 
veteran filed a notice of disagreement to that determination 
in May 1999.  A statement of the case was issued in June of 
that year, and the veteran submitted a substantive appeal 
later that month.  

In a January 2002 rating decision, the originating agency 
found that new and material evidence had not been received to 
reopen the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for kidney and bladder 
conditions.  In addition, the RO found that no new and 
material evidence had been received to reopen the claims of 
entitlement to service connection for pseudofolliculitis and 
a foot disability.  Finally, service connection was denied 
for pes planus and for hypertension and for compensation 
under 38 U.S.C.A. § 1151 for a prostate condition.  The 
veteran was notified of that determination in February 2002.  
In April 2002, the veteran filed expressed his 
dissatisfaction with the January 2002 decision.  In a May 
2002 statement the veteran specifically stated that he 
disagreed with the denials with respect to his claims for 
compensation benefits for hypertension, bilateral pes planus, 
a kidney and bladder condition and pseudofolliculitis.  With 
respect to the kidney and bladder conditions, the veteran 
indicated an association with his military service.  In 
September 2003, the RO issued a statement of the case with 
respect to the issues of entitlement to "service 
connection" for a kidney and bladder condition, as well as 
for hypertension, pseudofolliculitis barbae and for bilateral 
pes planus.  The veteran submitted his substantive appeal in 
October 2003.  

The Board observes that the record does not reflect a rating 
decision addressing the issue of direct service connection 
for kidney or bladder conditions.  Therefore, that issue is 
referred to the RO for all appropriate action.  A rating 
decision has only been issued with respect to the 
compensation benefits under the provisions of 
38 U.S.C.A. 1151.  However, currently, no statement of the 
case has been issued with respect to the 38 U.S.C.A. 1151 
claim, following the veteran's expression of disagreement in 
April 2002.  Manlincon v. Principi, 12 Vet App 238 (1999).  A 
statement of the case was issued with respect to the issue of 
direct service connection only.  As a consequence, neither 
the 38 U.S.C.A. § 1151 claim nor the direct service 
connection claim has been developed properly for the Board's 
appellate review.  

With respect to the foot condition, the Board observes that 
the veteran previously claimed entitlement to service 
connection for a right foot disability, characterized as a 
callus on the big toe.  Service connection was denied for 
that condition in a June 1979 rating decision.  His current 
claim appears to be for service connection for bilateral pes 
planus.  A newly asserted or diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes when it has not 
been previously considered.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In view of the 
foregoing, the Board construes the issues on appeal to be 
those reflected on the title page of this document.  

The Board notes that the veteran has not been afforded a VCAA 
letter with respect to the claim for an increased rating for 
cervical spine disability.  


REMAND

On November 9, 2000 Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing his whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board observes that no VCAA notice was provided with 
respect to the claim for an increased rating for a cervical 
spine disorder.  The Board is prohibited for performing these 
functions in the first instance inasmuch as such an action 
could be prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

The Board observes that effective September 23, 2002, the 
schedule for rating intervertebral disc syndrome was revised 
pursuant to 67 Fed. Reg. 54345-54349 (August 22, 2002).  In 
addition, effective September 26, 2003 the criteria for 
rating disabilities of the spine were revised pursuant to 68 
Fed. Reg. 51454-51456 (August 27, 2003).  Additional 
development is necessary in order to evaluate the veteran's 
service-connected cervical spine disability under the new 
rating criteria.  

Moreover, additional evidence was received at the Board on 
behalf of the veteran's claims in October 2003.  A remand is 
required, as it is not clear that the veteran waived his 
right to have the RO consider the new evidence in the first 
instance.  Thus, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  

The veteran provided testimony at a video-conference hearing 
presided over by the subscribed Veterans Law Judge in May 
2002.  At that time the veteran provided testimony to the 
effect that he was to have a VA spine examination on June 11, 
2003.  Records of this evaluation should be obtained and 
associated with the veteran's claims folder.  Bell v. 
Derwinski, 2 Vet App 611 (1992).  In addition, a March 2004 
statement from the veteran is to the effect that he has 
additional evidence to submit relative to his back 
disability.  

In view of the foregoing, and in order to afford the veteran 
every consideration in the presentation of his claim, this 
case is remanded to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is completed 
with respect to the issue of entitlement 
to an increased rating for cervical spine 
disability.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim.  In addition, the RO ask the 
veteran to send VA all pertinent evidence 
or information in his possession.  

2.  The RO should contact the National 
Personnel Records Center in order to 
obtain verification of the veteran's 
dates of military service.  Actual 
periods of active duty, active duty for 
training and inactive duty training 
served by the veteran should be 
identified.  All information obtained 
should be associated with the veteran's 
claims folder.  

3.  The RO should attempt to obtain 
reports of VA outpatient treatment from 
December 2003 to the present, to include 
the report of the examination reportedly 
conducted in June 2002.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

4.  The RO should issue a statement of 
the case with respect to the issue 
entitlement to compensation benefits 
under the provision of 38 U.S.C.A. § 1151 
for kidney and bladder disabilities.  The 
veteran should be advised that he must 
submit a timely substantive appeal in 
order to perfect his appeal.  

5.  Thereafter, the RO should 
readjudicate the claims certified on 
appeal in light of the additional 
evidence and prescribed development.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  Where 
there has been a change in the law, the 
statement of the case should reflect 
consideration of that change.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




